JUDGE HAZELRIGG
delivered the opinion or the court.
|When a party obtains time within which to file his bill oí exceptions to a subsequent day not sixty days from the time ,when the judgment becomes final, he may'ignore the time •limit and rely on his statutory right of presenting his bill •within the sixty days provided by law. (Kentucky Statutes, section 1016; Connelly v. Adams, 19 K. L. R., 1081.)
If instead of relying on this right he relies on a bill signed by a special judge who did not■ preside at the trial, when ample opportunity was afforded him to present it to the ■trial judge, the bill will not be considered by this court, even though he gets it signed by the proper judge some ten months afterwards. He is at fault in presenting the bill to the special rather than to the trial judge, and it is not as if he had done all he could do and the delay was caused’ by the court.
jin the cases of Nance’s Admr. v. N. N. & M. V. Co., 13 Ky. Law Rep., 504, and Meaux v. Meaux, 81 Ky., 477, relied *227on by appellant, the parties presented their bill within the proper time and to the proper judge for signature, and the delay was caused wholly by the judge failing to act.
But outside of this question, upon the facts presented, we are of opinion that the peremptory instruction was properly given by the trial judge.
The judgment is affirmed.